Title: From James Madison to John F. Mercer, 2 June 1808
From: Madison, James
To: Mercer, John F.



Dear Sir
Orange Court House June 2d. 1808

Your favor of the 23d. found me on my farm near this place.  On my return to Washington, which will be in a very few days I will give due attention to the object of it.  I am not able to say what was the precise course given to the contents of your late letter to the President; much less have I any knowledge that it involved the incidents which have been reported to You.  I am persuaded from the tenor of your letter to me on the same subject, that your views could have receved no disparaging interpretation in any of the Departments; and equally so, that no deviation from them could have been intended.  At the same time you will be sensible that it might well happen, in the hurry of the occasion, & the multitude of cases, that an attention to the precise scope of the tender made of your services should be intermitted.
I had  under the ravages of the Hessian fly.  This I understand is pretty extensively the case.  Within the neighborhood, I think not less than three fourths of a full crop will be lost.  I remain Dr. Sir Your friend & servt.

James Madison

